        Case 13-20220-gs         Doc 417      Entered 07/15/19 13:33:47         Page 1 of 13



 1   COREY B. BECK, ESQ.
     Nevada Bar No. 005870
 2   THE LAW OFFICE OF COREY B. BECK, P.C.
     425 South Sixth Street
 3   Las Vegas, Nevada 89101
     Ph.: (702) 678-1999
 4   Fax: (702) 678-6788
     becksbk@yahoo.com
 5
     Attorney for Debtor
 6                               UNITED STATES BANKRUPTCY COURT
 7                                         DISTRICT OF NEVADA
 8   In re:                              )                  BK-S-13-20220-gs
                                         )                  Chapter 11 proceeding
 9   HERNI THOMPSON                      )
                                         )
10                                       )                  DEBTORS’ PLAN OF
                                         )                  REORGANIZATION
11                                       )                  PLAN # 5
                                         )
12                           Debtor.     )
     ____________________________________)
13
              The Debtor, Herni Thompson, by and through her attorney, Corey B. Beck, Esq., hereby
14
     propose the following Plan of Reorganization Plan # 5 requesting acceptance of the Plan # 5 by her
15
     creditors and approval of the Plan by the Bankruptcy Court.
16
                                         ARTICLE I - DEFINITIONS
17
              The following terms, when used in this “Plan of Reorganization,” shall have the following
18
     meanings:
19
              1.01   Administrative Claim
20
              This term shall refer to every claim and expense of administration of the reorganization
21
     case of the Debtor, including the actual necessary expenses of preserving and making a disposition
22
     of the assets of the Debtor, and any actual necessary expenses of operating the business, and all
23
     allowances, including professional fees, costs, and U.S. Trustee’s fees, and other claims approved
24
     by the court in accordance with the provisions of the United States Bankruptcy Code.
25
              1.02   Allowed Claim
26
              This term shall refer to every claim (a)(I) for which a proof of claim has been filed with the
27
     court within the time fixed by the court, or if such claim arises from the Debtor’s rejection of an
28
     executory contract, if any, from 30 days after the Effective Date of the Plan, or (ii) which the
        Case 13-20220-gs         Doc 417     Entered 07/15/19 13:33:47         Page 2 of 13



 1   Debtor has listed or scheduled as of the Effective Date of the Plan, as liquidated in an undisputed
 2   amount; and in either event (b)(I) as to which no objection to the allowance of such claim or
 3   request for subordination thereof, which (if granted) will affect the distribution to the creditors
 4   asserting the claim, has been filed within any applicable time period fixed by the court, or (ii) as to
 5   which the order allowing such claim and establishing (if applicable) its priority has become final
 6   and non-appealable.
 7          1.03    Bankruptcy Code
 8          This term shall refer to Title 11 of the United States Code, as now existing and hereafter
 9   amended.
10          1.04    Claim
11          This term shall refer to every right and remedy encompassed within the statutory definition
12   set forth in Section 101(5) of the Bankruptcy Code, whether or not such claim is an “allowed
13   claim” as defined elsewhere in this Plan.
14          1.05    Confirmation Date
15          This term shall refer to the date of the entry on the docket of the Bankruptcy Court, an
16   order confirming the Plan and any and all supplemental orders affecting the content of the Plan or
17   orders entered in conjunction with the Plan for purpose of implementing the Plan.
18          1.06    Confirmation of Order
19          This term shall refer to the court’s order confirming the Plan and any and all supplemental
20   orders confirming amendments to the Plan or orders entered in conjunction with the Plan for the
21   purpose of implementing the Plan.
22          1.07    Court
23          This term shall refer to the United States Bankruptcy Court for the District of Nevada,
24   excepting in so far as it is necessary or appropriate for jurisdiction to be exercised by the United
25   States District Court for the District of Nevada, or other Courts which the Debtor may utilize to
26   consummate this Plan or otherwise preserve the assets of the Debtor.
27          1.08    Creditor
28          This term shall refer to every holder of a claim, whether or not such claim is an “allowed

                                                        2
        Case 13-20220-gs         Doc 417     Entered 07/15/19 13:33:47         Page 3 of 13



 1   claim” encompassed within the statutory definitions set forth in Section 101(10) of the Bankruptcy
 2   Code.
 3           1.09    Debtor-In-Possession
 4           This term shall refer to Herni Thompson which is the Debtors of record in this case.
 5           1.10    Effective Date
 6           This term shall refer to the first business day 30 days after the date on which the
 7   confirmation order has become final and non-appealable with no appeal then pending. Except for
 8   an earlier performance by the Debtors as expressed or required by the provisions of the Plan, all
 9   time periods shall run from the Effective Date of the Plan, nevertheless the Debtor shall have the
10   right, but not the obligation, to make the performance due hereunder prior to the Effective Date, if
11   Debtors in their business judgment deem it appropriate to do so.
12           1.11    Plan
13           This term shall refer to this Plan of Reorganization and every subsequent modification
14   thereof, if any, filed by the Debtor.
15           1.12    Reorganization Case
16           This term shall refer to the above-captioned bankruptcy proceeding pending before the
17   United States Bankruptcy Court for the District of Nevada which the Debtors commenced by filing
18   a Voluntary Petition under Chapter 11 of the Bankruptcy Code on February 19, 2015.
19                                       ARTICLE II – SUMMARY
20           This Plan of Reorganization (the “Plan”) under Chapter 11 of the Bankruptcy Code, 11
21   U.S.C. §§101, et seq. (the “Bankruptcy Code”) proposes to pay creditors of Herni Thompson, the
22   above-captioned debtors and debtors-in-possession (the “Debtor ”) from the reorganization of his
23   financial affairs.
24           The implementation of the Plan is based on future earnings from the assets of the debtor
25   and net income from the rentals of real property.
26           The Plan also proposes to value the real properties for the purpose of re-calibrating notes to
27   the value of the properties securing the notes – this has been called “cramdown.” Other creditors
28   will no longer have secured claims, if they have a secured claim which is completely undersecured

                                                         3
        Case 13-20220-gs         Doc 417       Entered 07/15/19 13:33:47       Page 4 of 13



 1   – this is sometimes called a “strip off” of the lien.
 2           This Plan provides for twelve separate classes. Unsecured creditors holding allowed
 3   claims will receive distributions. This Plan also provides for the payment of administrative or
 4   priority claims. All creditors should refer to Articles III through VI of this Plan for information
 5   regarding the precise treatment of their claims. A Disclosure Statement, (the “Disclosure
 6   Statement”), that provides more detailed information regarding this Plan and the rights of creditors
 7   was circulated with this Plan. Your rights may be affected. You should read these papers
 8   carefully and discuss them with your attorney. If you do not have an attorney, you may wish to
 9   consult one.
10           The Plan also proposes abandoning certain assets and claims owned by the Debtor at the
11   time she filed her Chapter 11 Petition.
12               ARTICLE III – CLASSIFICATION AND TREATMENT OF CLAIMS
13           This Plan constitutes the Chapter 11 Plan of Reorganization of the Debtor. All Claims
14   against the Debtor are placed in classes (each a “Class”) as designated by Classes 1 through 5.
15           The categories of Claims, (as defined in the Bankruptcy Code), listed below classify
16   Claims for all purposes, including, without limitation, voting, confirmation, and distribution
17   pursuant to this Plan and sections 1122 and 1123(a)(1) of the Bankruptcy Code. The Plan deems a
18   Claim to be classified in a particular Class only to the extent that the Claim qualifies within the
19   description of that Class and shall be deemed classified in a different Class to the extent that any
20   remainder of such Claim qualifies within the description of such different Class. A Claim is in a
21   particular Class only to the extent that any such Claim is allowed in that Class and has not been
22   paid or otherwise settled prior to the Effective Date of the Plan.
23                                           Classification of Claims
24   Class 1 Claims - Income and Sales Tax
25           Debtor does not have any income and/or sales tax claims.
26   Class 2 Claims - Real Property Taxes
27           To the best knowledge of the Debtor at this time there is one outstanding priority claim in
28   the amount of $1,094.50 on 1209 N. Buffalo Drive property. Debtor will pay property taxes

                                                         4
        Case 13-20220-gs        Doc 417     Entered 07/15/19 13:33:47        Page 5 of 13



 1   through plan.
 2   Class 3 Type Claims - Holders of First Deeds of Trust
 3           The properties affected are 2703 Pala Dura Drive, 207 Chettro Court, and 2832 Mayfair
 4   Avenue. The Deeds of Trust of each of these properties will be “crammed down” to current
 5   market value of the properties and then will be amortized over a period of 30 years at 5% interest.
 6   Class 3A- 2703 Pala Dura Drive
 7           Fannie Mae (first mortgage) has a $25,347.22 mortgage. Bank of New York Mellon has a
 8   $5,170.91 unsecured claim. See Exhibit “1" - Exhibit of proposed Distribution to Unsecured
 9   Creditors. Proposed distribution on unsecured claim is a 100% dividend.
10   Class 3B - 207 Chettro Court
11           Debtor owns investment property located at 207 Chettro Court, Henderson, NV 89074.
12   U.S. Bank Trust NA, secured creditor, has a secured claim in the amount of $325,000.00 and an
13   unsecured claim of approximately $78,162.61 and the unsecured claim will be reduced to $0.00
14   upon confirmation of the plan. Debtor agrees to pay the secured claim amount of $325,000.00 at a
15   5.5% fixed interest rate with payments calculated at 360 month amortization schedule, with
16   maturity occurring 359 months after the 1st payment due as described below. The principal and
17   interest payment under these agreed terms is approximately $1,845.31 per month. The first
18   payment under this agreement is due on February 1, 2018. Payments will be made directly to
19   secured creditor. Debtor has secured vote for plan.
20   Class 3C - 2832 Mayfair Avenue
21           Debtor owns investment property located 2832 Mayfair Avenue. Flagstar Bank is secured
22   creditor in the amount of $187,000.00. There is an Order valuing property at $175,000.00. Debtor
23   is proposing to pay ordered value at 5% over 30 years. Debtor’s sister resides at said property and
24   pays Flagstar Bank payment amount. Debtor receives $1,000.00 rent. Debtor has secured vote for
25   plan.
26   Class 4 Claims - Real Property - Balance to be paid but terms are extended
27           Debtor owns investment property located at 3941 West Park Avenue, Phoenix, AZ 85041.
28   Wilmington Savings Fund Society, FSB as Trustee for Stanwich Mortgage Loan Trust B has a

                                                      5
        Case 13-20220-gs        Doc 417      Entered 07/15/19 13:33:47        Page 6 of 13



 1   secured claim in the amount of $177,538.73 to be amortized over 30 years at the fixed interest rate
 2   of 6.375% per annum. Debtor shall tender regular monthly payments of principal and interest in
 3   the amount of $1,107.61 commencing December 1, 2017 and continuing until November 1, 2047.
 4           The terms of this Stipulation entered on May 31, 2018 (Docket # 352) shall constitute the
 5   complete and entire treatment of Secured Claim and may not be modified, altered, or changed by
 6   the Plan, any confirmation order thereon, any subsequently filed Amended Chapter 11 Plan of
 7   Reorganization and confirmation order thereon or any modification thereof without the express
 8   written consent of the Creditor. The above terms of the Stipulation shall be deemed incorporated
 9   into the Plan and/or any subsequently filed Amended Chapter 11 Plan of Reorganization. The
10   Debtor shall file an Amended Chapter 11 plan and/or confirmation order that incorporates the
11   terms of the Stipulation and attach a copy of the Stipulation as an exhibit to the amended plan
12   and/or confirmation order. The Debtor’s failure to comply with this provision shall constitute a
13   default under the terms of the Stipulation. The terms of the Stipulation shall control in the event
14   of a conflict between the Stipulation and Debtor’s Chapter 11 Plan, confirmation order or any
15   amendments or modifications thereof, or any prior Stipulations between Debtor and Creditor. See
16   Exhibit “2" - Copy of Order Approving Stipulation docketed on May 31, 2018 - Docket # 352.
17   Debtor has secured vote for plan.
18   Class 5 A - Real Property Retained
19           Debtor has an investment property located at 7706 S. 40th Avenue. Seterus is the secured
20   creditor in the amount of $104,499.00. Debtor is not changing value or payment amount. Debtor
21   has cured arrears through July 30, 2014 stipulation. Debtor has secured vote for plan.
22   Class 6 - Property to be surrendered
23           None.
24   Class 7 - Unsecured Claims
25           All unsecured creditors will be paid 100% dividend on their claim. See Exhibit “1" -
26   Exhibit of Proposed Distribution to Unsecured Creditors. Unsecured class includes scheduled
27   claims, undersecured claims, claims by court order (valuation order) and by agreement
28   (stipulation).

                                                       6
        Case 13-20220-gs        Doc 417     Entered 07/15/19 13:33:47         Page 7 of 13



 1   Class 8 - Equity Class
 2          Debtor has 20% interest in Annie Cream Cheese, LLC. Debtor’s interest is valued at
 3   approximately $30,000.00. Debtor has minority interest. Moreover, there is not an “open-market”
 4   for sale of Debtor’s interest in corporation. Therefore, liquidation of Debtor’s interest would be
 5   speculative and difficult to effectuate. Therefore, “new value” paid by the Debtor is appropriate
 6   for Debtor to retain 20% interest in Annie Cream Cheese, LLC. Debtor is paying 100% to
 7   unsecured creditors in the amount of $43,755.35. Moreover, distribution is fair as there is no
 8   objection from unsecured creditor.
 9                             ARTICLE IV - TREATMENT OF CLAIMS
10          Commencing on the Effective Date of the Plan, and each month thereafter, the Debtors
11   shall pay to their creditors, after the payment of Administrative Expenses, the sum of $500.00 per
12   month pursuant to the terms of this Plan.
13          The proposed treatment of Claims under the Plan is as follows:
14   Class 1 Claims - Income and Sales Tax
15          Debtor does not have any income and/or sales tax claims.
16   Class 2 Claims - Real Property Taxes
17          To the best knowledge of the Debtor at this time there is one outstanding priority claim in
18   the amount of $1,094.50 on 1209 N. Buffalo Drive property. Debtor will pay property taxes
19   through plan.
20   Class 3 Type Claims - Holders of First Deeds of Trust
21          The properties affected are 2703 Pala Dura Drive, 207 Chettro Court, and 2832 Mayfair
22   Avenue. The Deeds of Trust of each of these properties will be “crammed down” to current
23   market value of the properties and then will be amortized over a period of 30 years at 5% interest.
24   Class 3A- 2703 Pala Dura Drive
25          Fannie Mae (first mortgage) has a $25,347.22 mortgage. Bank of New York Mellon has a
26   $5,170.91 unsecured claim. See Exhibit “1" - Exhibit of proposed Distribution to Unsecured
27   Creditors. Proposed distribution on unsecured claim is a 100% dividend.
28   Class 3B - 207 Chettro Court

                                                       7
        Case 13-20220-gs        Doc 417     Entered 07/15/19 13:33:47       Page 8 of 13



 1           Debtor owns investment property located at 207 Chettro Court, Henderson, NV 89074.
 2   U.S. Bank Trust NA, secured creditor, has a secured claim in the amount of $325,000.00 and an
 3   unsecured claim of approximately $78,162.61 and the unsecured claim will be reduced to $0.00
 4   upon confirmation of the plan. Debtor agrees to pay the secured claim amount of $325,000.00 at a
 5   5.5% fixed interest rate with payments calculated at 360 month amortization schedule, with
 6   maturity occurring 359 months after the 1st payment due as described below. The principal and
 7   interest payment under these agreed terms is approximately $1,845.31 per month. The first
 8   payment under this agreement is due on February 1, 2018. Payments will be made directly to
 9   secured creditor. Debtor has secured vote for plan.
10   Class 3C - 2832 Mayfair Avenue
11           Debtor owns investment property located 2832 Mayfair Avenue. Flagstar Bank is secured
12   creditor in the amount of $187,000.00. There is an Order valuing property at $175,000.00. Debtor
13   is proposing to pay ordered value at 5% over 30 years. Debtor’s sister resides at said property and
14   pays Flagstar Bank payment amount. Debtor receives $1,000.00 rent. Debtor has secured vote for
15   plan.
16   Class 4 Claims - Real Property - Balance to be paid but terms are extended
17           Debtor owns investment property located at 3941 West Park Avenue, Phoenix, AZ 85041.
18   Wilmington Savings Fund Society, FSB as Trustee for Stanwich Mortgage Loan Trust B has a
19   secured claim in the amount of $177,538.73 to be amortized over 30 years at the fixed interest rate
20   of 6.375% per annum. Debtor shall tender regular monthly payments of principal and interest in
21   the amount of $1,107.61 commencing December 1, 2017 and continuing until November 1, 2047.
22           The terms of this Stipulation entered on May 31, 2018 (Docket # 352) shall constitute the
23   complete and entire treatment of Secured Claim and may not be modified, altered, or changed by
24   the Plan, any confirmation order thereon, any subsequently filed Amended Chapter 11 Plan of
25   Reorganization and confirmation order thereon or any modification thereof without the express
26   written consent of the Creditor. The above terms of the Stipulation shall be deemed incorporated
27   into the Plan and/or any subsequently filed Amended Chapter 11 Plan of Reorganization. The
28   Debtor shall file an Amended Chapter 11 plan and/or confirmation order that incorporates the

                                                      8
        Case 13-20220-gs        Doc 417      Entered 07/15/19 13:33:47        Page 9 of 13



 1   terms of the Stipulation and attach a copy of the Stipulation as an exhibit to the amended plan
 2   and/or confirmation order. The Debtor’s failure to comply with this provision shall constitute a
 3   default under the terms of the Stipulation. The terms of the Stipulation shall control in the event
 4   of a conflict between the Stipulation and Debtor’s Chapter 11 Plan, confirmation order or any
 5   amendments or modifications thereof, or any prior Stipulations between Debtor and Creditor. See
 6   Exhibit “2" - Copy of Order Approving Stipulation docketed on May 31, 2018 - Docket # 352.
 7   Debtor has secured vote for plan.
 8   Class 5 A - Real Property Retained
 9           Debtor has an investment property located at 7706 S. 40th Avenue. Seterus is the secured
10   creditor in the amount of $104,499.00. Debtor is not changing value or payment amount. Debtor
11   has cured arrears through July 30, 2014 stipulation. Debtor has secured vote for plan.
12   Class 6 - Property to be surrendered
13           None.
14   Class 7 - Unsecured Claims
15           All unsecured creditors will be paid 100% dividend on their claim. See Exhibit “1" -
16   Exhibit of Proposed Distribution to Unsecured Creditors. Unsecured class includes scheduled
17   claims, undersecured claims, claims by court order (valuation order) and by agreement
18   (stipulation).
19   Class 8 - Equity Class
20           Debtor has 20% interest in Annie Cream Cheese, LLC. Debtor’s interest is valued at
21   approximately $30,000.00. Debtor has minority interest. Moreover, there is not an “open-market”
22   for sale of Debtor’s interest in corporation. Therefore, liquidation of Debtor’s interest would be
23   speculative and difficult to effectuate. Therefore, “new value” paid by the Debtor is appropriate
24   for Debtor to retain 20% interest in Annie Cream Cheese, LLC. Debtor is paying 100% to
25   unsecured creditors in the amount of $43,755.35. Moreover, distribution is fair as there is no
26   objection from unsecured creditor.
27                                              ARTICLE V -
28                    TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS AND

                                                       9
       Case 13-20220-gs           Doc 417    Entered 07/15/19 13:33:47         Page 10 of 13



 1                                          U.S. TRUSTEES FEES
 2          In accordance with section 1123(a)(1) of the Bankruptcy Code, administrative expense
 3   claims are not in classes.
 4          Each holder of an administrative expense claim allowed under Section 503 of the
 5   Bankruptcy Code will be paid in full on the Effective Date of this Plan, in cash, or upon such other
 6   terms as may be agreed upon by the holder of the claim and the Debtors.
 7          All fees required to be paid by 28 U.S.C. §1930 will accrue and be timely paid until the
 8   case is closed, dismissed, or converted to another chapter of the Bankruptcy Code. Any U.S.
 9   Trustee Fees owed on or before the Effective Date of this Plan will be paid on the Effective Date.
10          Claims by attorneys at law and other professionals are subject to approval by the Court as
11   to their being reasonable. No applications for allowances of administrative claims have yet been
12   filed, although the Court has approved the payments to the appraisers retained by the Debtors.
13          Debtors have already paid $15,000.00 toward these fees and costs. Debtors will pay an
14   additional $15,000.00 attorneys fees. Undersigned counsel will file Fee Application for approval
15   of additional fees. It is anticipated that billed attorneys fees will be significantly more but
16   undersigned counsel will reduce fees to paid to $30,000.00.
17                                 ARTICLE VI - ASSETS ABANDONED
18                                   No assets to be abandoned at this time.
19                                ARTICLE VII - GENERAL PROVISIONS
20          Except as otherwise set forth in the Plan, the definitions and rules of construction set forth
21   in Sections 101 and 102 of the Bankruptcy Code shall apply when terms defined or construed in
22   the Bankruptcy Code are used in the Plan.
23          The Effective Date of this Plan shall be the first business day 30 days after the date on
24   which the confirmation order has become final and non-appealable with no appeal then pending.
25   Except for an earlier performance by the Debtor are expressed or required by the provisions of the
26   Plan, all time periods shall run from the Effective Date of the Plan, nevertheless the Debtor shall
27   have the right, but not the obligation, to make the performance due hereunder prior to the Effective
28   Date, if the Debtor in her business judgment deem it appropriate to do so.

                                                        10
       Case 13-20220-gs         Doc 417        Entered 07/15/19 13:33:47        Page 11 of 13



 1          The Debtor may modify the Plan at any time before confirmation of the Plan. The Court,
 2   however, may require a new Disclosure Statement or re-voting on the Plan, or both. The Debtor
 3   may also seek to modify the Plan at any time after confirmation only if (A) the Plan has not been
 4   substantially consummated and (B) the Court authorizes the proposed modifications after notice
 5   and a hearing.
 6          Upon request of the Debtor, the Plan may be modified at any time after confirmation of the
 7   Plan, but before the completion of payments under the Plan, to (1) increase or reduce the amount
 8   of payments under the Plan on claims of a particular class, (2) extend or reduce the time period for
 9   such payments, or (3) alter the amount of distribution to a creditor whose claim is provided for by
10   the Plan to the extent necessary to take on account of any payment of a claim made other than
11   under the Plan.
12          Effective as of the date hereof and subject to the limitations and rights contained in the
13   Plan: (a) the Debtor reserves the right, in accordance with the Bankruptcy Code and the
14   Bankruptcy Rules, to amend or modify the Plan prior to the entry of the confirmation order; and
15   (b) after the entry of the confirmation order, the Debtor may, upon order of the Bankruptcy Court,
16   amend or modify the Plan, in accordance with section 1127(b) of the Bankruptcy Code to remedy
17   any defect or omission, or to reconcile any inconsistency in the Plan in such manner as may be
18   necessary to carry out the purpose and intent of the Plan; provided, however, that any such
19   modification to the Plan shall not affect the rights or treatment of holders of unsecured claims.
20          Once the estate has been fully administered, as provided in Rule 3022 of the Federal Rules
21   of Bankruptcy Procedure, the Debtor, or such other party as the Court shall designate in the Plan
22   confirmation order, shall file a motion with the Court to obtain a final decree to close the case.
23   Alternatively, the Court may enter such a final decree on its own motion.
24          Except as otherwise provided herein or in any contract, instrument, release or other
25   agreement or document entered into or delivered in connection with the Plan, upon confirmation,
26   all liens, claims, mortgages, deeds of trust, or other security interests against the property of the
27   Debtors’ estate shall be fully released and discharged. The security interests of the Debtors’ estate
28   shall be fully released and discharged.

                                                        11
       Case 13-20220-gs         Doc 417      Entered 07/15/19 13:33:47        Page 12 of 13



 1           The Debtor may take all actions to execute, deliver, file or record such contracts,
 2   instruments, releases and other agreements or documents and take such actions as may be
 3   necessary or appropriate to effectuate and implement the provisions of the Plan.
 4           Pursuant to Section 1146(a) of the Bankruptcy Code, any transfers of property pursuant to
 5   the Plan shall not be subject to any stamp tax or other similar tax or governmental assessment in
 6   the United States, and the confirmation order shall direct the appropriate state or local
 7   governmental officials or agents to forgo the collection of any such tax or governmental
 8   assessment and to accept for filing or recording instruments or other documents pursuant to such
 9   transfers of property without the payment of any such tax or governmental assessment.
10           The Debtor reserves the right to revoke or withdraw the Plan prior to the confirmation
11   hearing and to file subsequent Chapter 11 plans. If the Debtor revokes or withdraws the Plan, or if
12   confirmation does not occur, then: (1) the Plan shall be null and void in all respects; (2) any
13   settlement or compromise embodied in the Plan, assumption or rejection of Executory Contracts or
14   Unexpired Leases effected by the Plan, and any document or agreement executed pursuant hereto
15   shall be deemed null and void except as may be set forth in a separate order entered by the Court;
16   and (3) nothing contained in the Plan shall: (a) constitute a waiver or release of Claims by or
17   against, the Debtors or any other entity; (b) prejudice in any manner the rights of the Debtors or
18   any other entity; or (c) constitute an admission, acknowledgment, offer or undertaking of any sort
19   by the Debtors or any other entity.
20           The rights, benefits and obligations of any entity named or referred to herein shall be
21   binding on, and shall inure to the benefit of, any heir, executor, administrator, successor, or assign
22   of such entity.
23           Except as expressly set forth herein, the Plan shall have no force or effect until the Court
24   enters the Confirmation Order. Neither the filing of the Plan, any statement or provision contained
25   in the Disclosure Statement, nor the taking of any action by a Debtor or any other entity with
26   respect to the Plan shall be or shall be deemed to be an admission or waiver of any rights of: (1)
27   the Debtors with respect to the holders of claims or other entity; or (2) any holder of a Claim or
28   other entity prior to the effective date of the Plan.

                                                        12
       Case 13-20220-gs           Doc 417   Entered 07/15/19 13:33:47         Page 13 of 13



 1          The Debtor or the reorganized Debtor, as applicable, all holders of Claims receiving
 2   distributions under the Plan and all other entities shall, from time to time, prepare, execute and
 3   deliver any agreements or documents and take any other actions as may be necessary or advisable
 4   to effectuate the provisions and intent of the Plan or the confirmation order.
 5          If, prior to confirmation of the Plan, any term or provision of the Plan is held by the Court
 6   to be invalid, void or unenforceable, the Court shall have the power to alter and interpret such term
 7   or provision to make it valid or enforceable to the maximum extent practicable, consistent with the
 8   original purpose of the term or provision held to be invalid, void or unenforceable, and such term
 9   or provision then will be applicable as altered or interpreted, provided that any such alteration or
10   interpretation must be in form and substance reasonably acceptable to the Debtors, and, to the
11   extent such alteration or interpretation affects the rights or treatment of holders of unsecured
12   claims, such claim holder.
13          On or before the Effective Date, the Debtor may file with the Court all agreements and
14   other documents that may be necessary or appropriate to effectuate and further evidence the terms
15   and conditions hereof.
16                                     ARTICLE VIII - DISCHARGE
17          Confirmation of this Plan does not discharge any debt provided for in this Plan until the
18   court grants a discharge on completion of all payments under this Plan, or as otherwise provided in
19   §1141(d)(5) of the Bankruptcy Code. The Debtor will not be discharged from any debt excepted
20   from discharge under §523 of the Bankruptcy Code, except as provided in Rule 4007(c) of the
21   Federal Rules of Bankruptcy Procedure.
22   Dated this 15th day of July, 2019.
23
                                                   /s/ HERNI THOMPSON
24                                                 HERNI THOMPSON
25
26
27
28

                                                       13
